Citation Nr: 1435471	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-27 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left rotator cuff repair with Superior Labrum Anterior and Posterior (SLAP) procedure prior to March 19, 2010.  

2.  Entitlement to an evaluation in excess of 10 percent for left rotator cuff repair with SLAP procedure beginning on March 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to December 1984, July 1986 to January 1990, February 1996 to June 1996, January 2003 to October 2003, July 2004 to January 2005, and June 2008 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (which is the Agency of Original Jurisdiction (AOJ)) in Sioux Falls, South Dakota, which granted service connection for left rotator cuff repair with SLAP procedure and awarded a noncompensable disability rating, effective December 23, 2009. 

Subsequently, while this matter was on appeal, the AOJ, in a February 2012 rating decision, increased the disability rating for left rotator cuff repair with SLAP procedure to 10 percent, effective March 19, 2010.


FINDINGS OF FACT

1. Prior to March 19, 2010, manifestations of the Veteran's left rotator cuff repair with SLAP procedure included subjective complaints of crepitation and popping, but did not include loss of range of motion, pain, fatigue, weakness, or lack of endurance.

2. Beginning on March 19, 2010, manifestations of the Veteran's left rotator cuff repair with SLAP procedure included pain free flexion to 145 degrees and abduction to 145 degrees with pain at 145 degrees; internal and external rotation to 75 and 65 degrees, respectively; but he did not have other impairment of left clavicle or scapula or the left humerus.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for left rotator cuff repair with SLAP procedure have not been met for the period prior to March 19, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5020, 5201 (2013).

2.  The criteria for an evaluation in excess of 10 percent for left rotator cuff repair with SLAP procedure have not been met for the period beginning on March 19, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5020, 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010 and provided additional notice in a letter sent to the Veteran in July 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA treatment records are associated with the claims file.  There are no reports of outstanding post-service treatment records.  VA provided the Veteran with adequate medical examinations of his left shoulder in June 2010 and February 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file and took into account the Veteran's statements, which allowed for a fully-informed evaluation of the claimed disability.  Both examiners provided detailed findings regarding the left shoulder disability.  These examinations are therefore adequate.

Neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Increased Ratings - Laws and Regulations  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

It is functional loss of a joint that can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain itself does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).  "Pain . . . may result in functional loss but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.'"  Mitchell, 25 Vet. App. At 38 (quoting 38 C.F.R. § 4.40).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation is disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The AOJ has assigned a diagnostic code designation of 5201-5020 for the Veteran's left rotator cuff repair with SLAP procedure.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2013).  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  

Diagnostic Code 5020 states that the condition will be rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020 (2013).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201 specifies ratings for limitation of motion of the arm.  The record shows that the Veteran is right handed and therefore the ratings for the minor arm, as opposed to the major arm, are considered.  See 38 C.F.R. § 4.69 (2013).  A 20 percent evaluation is warranted for limitation of motion of the minor arm to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For limitation of motion of the minor arm to midway between the side and the shoulder, a 20 percent rating is also assigned.  Id.  For limitation of motion of the minor arm to 25 degrees from the side, a 30 percent rating is assigned.  Id.  

For VA purposes, the normal range of shoulder motion is: forward flexion 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).  In evaluating the examination reports, forward flexion to means forward elevation, with shoulder abduction indicating motion from the side.  Id.  

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). 

Analysis
Review of the criteria for rating shoulder disabilities reveals that this is the appropriate diagnostic code.  There is no evidence of malunion, nonunion, or fibrous union of the clavicle, scapula, or humerus and the evidence shows that there has never been dislocation of any left shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2013).  Moreover, there is no evidence of ankylosis of the left shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2013).



A.  Prior to March 19, 2010

The Veteran's service treatment records indicate that he injured his left shoulder lifting weights in January 2009.  Service treatment records document his left rotator cuff repair with SLAP procedure.  The Veteran participated in post-surgery physical therapy and concluded his active service in December 2009.  During his initial VA examination in June 2010, the Veteran reported that after surgery the left shoulder was much improved and the constant pain was gone.  He reported that he mostly feels easy fatigability and weakness, as well as some snapping in the left anterior shoulder.  The Veteran indicated that he experiences some numbness, but does not experience pain radiating into the neck and likewise feels no neck pain radiating into the shoulder.  The veteran indicated that when he lifts items over his head he feels pain from 2-5 on a 10 point scale.  He reported no stiffness or instability.  He reported no impact on his recreation and no loss of work.  

The physical examination revealed equal range of motion of the left and right arm about the shoulder.  Range of motion of the left shoulder was measured as flexion from 0 to 180 degrees and abduction from 0 to 180 degrees.  There was no fatigability, weakness, and lack of endurance or reproduction of pain with repetitive movement of the shoulders and no loss of range of motion.  The examiner indicated that there was no functional limitation.  

The medical evidence of record does not show that a compensable evaluation for the Veteran's service-connected left shoulder disorder is warranted prior to March 19, 2010 based on the limitation of motion criteria under the provisions of Diagnostic Code 5201.  The VA examination in 2010 indicated that the Veteran's left shoulder had forward flexion and abduction to 180 degrees. Additionally, while the Veteran reported pain on lifting items over his head, there was not objective evidence of painful motion to support a compensable rating under Diagnostic Code 5021/5003 for this timeframe. 

The Board has also considered whether there is any additional functional loss not contemplated in the noncompensable evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 2010 VA examination reported range of motion of the left shoulder was measured as flexion from 0 to 180 degrees and abduction from 0 to 180 degrees.  Although the Veteran reported symptoms of pain while lifting items over his shoulder, weakness, fatigability, crepitation, and snapping there was no additional limitation of motion shown due to these symptoms.  The Veteran denied stiffness and instability in the 2010 VA examination.  There was no fatigability, weakness or reproduction of pain with repetitive movement of the shoulders and no loss of range of motion post exercise.  Despite the presence of symptoms other than pain and the Veteran's report that he has pain, the Board finds that the Veteran's left shoulder symptomatology prior to March 2010 did not result in limitation of motion of his left arm and did not limit his ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Therefore his service-connected left shoulder disability did not approximate the criteria for a compensable rating during any time from when the Veteran filed his claim of entitlement to service connection to March 19, 2010, and a compensable rating is not warranted.  

B.  Beginning on March 19, 2010

In a February 2011 private medical record treatment note, the Veteran reported periodic numbness and tingling of the left arm.  In July 2011, the Veteran reported that he has been dealing with pain since his surgery.  He indicated that he can raise his arm, but must "fight through the pain to get it to raise all the way."  He reported that his shoulder is easily fatigued; it made popping noises, and often falls asleep.  In October 2011 the Veteran reported that it is painful anytime he raises his arm.  He stated that he can do it, but it hurts.  He stated that he is unable to keep his arm raised above 90 degrees for extended periods of time due to fatigability and pain.

At a VA examination in February 2012, the Veteran reported that he has "popping episodes" which happen at least once per day.  He reported having difficulty sleeping on his left side as he will feel pain and it will wake him up.  The Veteran reported that his left arm gets tired and he experienced a jolt of pain when it pops.  He reported "no chronic ongoing day-to-day pain" but did report flare-ups when the joint pops or while he is sleeping on his left side.  

On examination, range of motion of the left shoulder was measured as pain free flexion from 0 to 145 degrees and abduction from 0 to 145 degrees with pain at 145 degrees; internal rotation from 0 to 75 degrees and external rotation from 0 to 65 degrees with pain at 45 degrees.  The examiner additionally found no localized tenderness, ankylosis or articulation; no malunion, sublaxation, or loss of strength; and no heat, warmth, edema or crepitus.  

Addressing the effect of his shoulder disability on employment, the examiner indicated the disability does impact his ability to work.  The examiner elaborated, based upon the Veteran's report that while sitting at his computer the shoulder will bother him in certain positions.  He also noted that when the Veteran goes out in the field to do field surveying he experiences some weakness and fatigue in the left shoulder while running some equipment.  

As noted above, the RO awarded a 10 percent rating for the Veteran's service-connected right shoulder disability effective March 29, 2010, based on objective evidence of painful motion, presumably pursuant to DC 5020/5003.  To receive a higher rating, the Veteran would have to demonstrate compensable limitation of motion under DC 5201, governing range of motion of the shoulder.

The VA examination in 2012 indicated that the Veteran's left shoulder had forward flexion and abduction above the shoulder level. Thus, the most probative evidence of record does not show that a rating in excess of 10 percent for the Veteran's service-connected left shoulder disorder beginning on March 19, 2010 is warranted based on the limitation of motion criteria under the provisions of Diagnostic Code 5201.  

The Board has considered the Veteran's reports of symptoms, including pain.  However, the most probative evidence shows that his symptoms have not resulted in functional loss beyond that contemplated by the 10 percent evaluation already assigned.  His symptoms have not resulted in motion so limited as to allow for a higher rating under applicable criteria and have not resulted in weakness, lack of endurance, and similar loss of function beyond that already compensated for by the 10 percent evaluation.  As his left shoulder disability has not approximated criteria of greater than a 10 percent evaluation at any time since March 19, 2010, a higher evaluation is not warranted.  

For the reasons just discussed, the Board concludes that the preponderance of the evidence shows that the Veteran's service connected left rotator cuff repair with Superior Labrum Anterior and Posterior (SLAP) procedure does not approximate a compensable evaluation for the period prior to March 19, 2010, or an evaluation greater than 10 percent for the period from March 19, 2010.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for left rotator cuff repair with SLAP procedure prior to March 19, 2010, is denied. 

An evaluation in excess of 10 percent for left rotator cuff repair with SLAP procedure beginning on March 19, 2010, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


